Citation Nr: 0910142	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-38 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active duty for training from March 1979 to 
May 1979, and active duty from November 2001 to July 2002, 
and from February 2003 to January 2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) San Juan Regional Office (RO).   The 
Board remanded the case for additional development of 
evidence in October 2008.  The requested actions have since 
been completed, and the case is now ready for appellate 
review.  


FINDINGS OF FACT

The preponderance of the evidence shows that a chronic low 
back disorder was not present during service, there was no 
continuity of symptoms since service, arthritis of the spine 
was not manifest within a year after separation from service, 
and the Veteran's current low back disability did not develop 
as a result of any incident during service. 


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service and arthritis of the spine may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

In the present case, the Veteran was provided with the notice 
required by the VCAA by letters dated in November 2005, March 
2006 and October 2008.  The RO specifically informed the 
Veteran of the evidence required to substantiate his claim, 
the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and that he should submit 
such evidence or provide VA with the information necessary 
for VA to obtain such evidence on his behalf.  Therefore, the 
Board finds that he was provided with the notice required by 
the VCAA.

Moreover, all available evidence pertaining to the Veteran's 
claim has been obtained.  The Veteran was afforded an 
appropriate disability evaluation examination.  The record 
before the Board contains service treatment records and post-
service treatment records.  In addition, the Veteran has not 
identified any additional pertinent evidence that could be 
obtained to substantiate his claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
Veteran in the development of the facts pertinent to the 
claim.

The record also reflects that the originating agency 
readjudicated the Veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  For the above reasons, it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2008) (harmless error).



Analysis

The Veteran contends that he injured his lower back during 
service.  Specifically, he asserts that he fell down stairs 
on a ship during a fire drill on April 18, 2003.    

When seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Essentially, to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

If arthritis becomes manifest to a degree of 10 percent or 
more within one year from the date of the Veteran's 
termination of service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
However, as discussed below, this presumption does not apply 
in the instant case as arthritis did not manifest to a degree 
of 10 percent within one year of service discharge.  

The first question for consideration in evaluating a service 
connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, a VA 
examination report noted a diagnosis sacralization of L5 with 
rudimentary disc at L5-S1 by X-rays.  Therefore, a current 
disability is established and the first element of a service-
connection claim has been satisfied.  

The second requirement of in-service incurrence has arguably 
been met.  Although the service medical records are negative 
for documentation of the occurrence of a back injury in April 
2003, the Veteran has provided his own account of an injury 
in service, and has provided lay statements which tend to 
corroborate his account.  

Significantly, however, there is no convincing evidence of 
any ongoing chronic back disability subsequent to that 
claimed injury in service.  The Veteran's service medical 
records are negative for reference to ongoing back problems.  
He was seen in July 2003 for a complaint of abdominal pain, 
but no back problems were mentioned.  The report of a medical 
history given by the Veteran in December 2003 reflects that 
he denied having back pain.  Similarly, he again denied back 
pain in medical histories from September 2005.  In July 2006, 
he denied having any medical problems.    

There is no evidence of arthritis within a year of service.  
The earliest post-service treatment records are from more 
than a year later.  For example, a record dated in March 2005 
notes that he had back pain, but no further history was 
given.  There was no mention of any back disorder due to 
service.  The Board also notes that in his claim form dated 
in October 2005, the Veteran reported that the date of onset 
of his back pain was March 2005.   

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno 
v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disorder (including his 
constant pain since his claimed spine injury in service).  
Layno; 38 C.F.R. § 3.159(a)(2).  However, as a lay person, he 
is not competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder (i.e. that he currently has a low back disability 
related to service) because he does not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

While the Veteran contends that he experienced constant pain 
since his back injury in service, the Board finds that there 
is no objective evidence of continuity of symptomatology.  
Significantly, the medical treatment record dated in July 
2003 does not contain any mention of the claimed April 2003 
injury, and the history provided by the Veteran in December 
2003 reflects that he specifically denied back pain.  The 
lack of continuity of symptomatology is further demonstrated 
by the lack of post service treatment records until more than 
a year after service.  Moreover, in his initial claim to the 
VA the Veteran provided a date of onset which contradicts the 
more recent contentions of onset in 2003.  In any case, there 
is no medical evidence of complaints of a low back disability 
until after discharge.  In view of the lengthy period without 
treatment, there is no evidence of continuity of 
symptomatology and this weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, the 
Board finds that the evidence weighs against a finding of 
continuity of symptomatology.

The main issue in this case is whether there is a nexus 
between the claimed in-service injury and the current 
disability.  There is only one opinion which addresses this 
factor.  The report of a VA examination conducted in October 
2008 reflects that the examiner noted that he had reviewed 
the service medical records and computerized files carefully.  
He noted that the service medical records and separation exam 
were silent towards a low back condition.  The examiner 
further noted that the Veteran was first seen after his 
discharge complaining of low back pain on March 4, 2005, 
which was one year and two months after service.  The 
examiner also reviewed the lay statements.  The examiner 
stated that with silent service medical records and no 
treatment for a low back condition for more than one year 
after service, it was his opinion the patient's current low 
back condition was not as likely than not related to the 
alleged in-service injury.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  
  
The Board finds that the VA examination opinion is the only 
fully informed and complete opinion which if of record.  The 
VA examination report was based upon a thorough review of the 
claims folder and examination of the Veteran.  Furthermore, 
the VA examiner offered extensive reasons and bases for his 
opinion.  Therefore, the Board finds the VA examination 
report is most probative opinion.  Moreover, the Board notes 
that the opinion by the VA physician which weighs against the 
claim is the opinion which is the consistent with the lack of 
continuity of symptomatology in this case.   

A clear preponderance of the evidence is against a finding 
that the Veteran's low back disability is causally related to 
service.  The weight of the evidence demonstrates that any 
low back disability in service was acute and transitory and 
resolved without residual disability as there were no further 
complaints of such for over three decades post-service.  
Therefore, the third criterion for service connection has not 
been met. 

In sum, the preponderance of the evidence shows that a 
chronic low back disorder was not present during service, 
arthritis of the spine was not manifest within a year after 
separation from service, and the Veteran's current low back 
disability did not develop as a result of any incident during 
service.  Accordingly, the Board concludes that a low back 
disability was not incurred in or aggravated by service and 
arthritis may not be presumed to have been incurred therein.  







	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a low back disability is denied.




____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


